

RANGER ENERGY SERVICES, INC.
PERFORMANCE STOCK UNIT AWARD INCENTIVE AGREEMENT


THIS PERFORMANCE STOCK UNIT AWARD INCENTIVE AGREEMENT (this “Agreement”) is made
and entered into by and between Ranger Energy Services, Inc., a Delaware
corporation (the “Company”), and _____________, an individual and employee of
the Company (“Grantee”), as of the 20th day of March, 2019 (the “Grant Date”),
subject to the terms and conditions of the Ranger Energy Services, Inc. 2017
Long Term Incentive Plan, as it may be amended from time to time thereafter (the
“Plan”). The Plan is hereby incorporated herein in its entirety by this
reference. Capitalized terms not otherwise defined in this Agreement shall have
the meaning given to such terms in the Plan.
WHEREAS, Grantee is _________________ of the Company, and in connection
therewith, the Company desires to grant a Performance-Based Stock-Based Award to
Grantee, subject to the terms and conditions of this Agreement and the Plan,
with a view to increasing Grantee’s interest in the Company’s success and
growth; and
WHEREAS, Grantee desires to be the holder of a Performance-Based Stock-Based
Award subject to the terms and conditions of this Agreement and the Plan;
NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and such other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
1.Grant of Performance Stock Units. Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby grants to Grantee _______ Performance
Stock Units as described herein (the “Performance Stock Units”), which
constitute a Performance-Based Stock-Based Award that is referred to as a
Performance-Based Award under the Plan. Each Performance Stock Unit shall
initially represent the equivalent of one Share as of the Grant Date, with the
actual number of Shares to be paid out to be determined under the terms and
conditions of this Agreement. With respect to the Performance Stock Units
granted under this Agreement, the Committee reserves the right and authority, as
exercised in its discretion, to modify, waive or adjust any term or condition of
an Award that has been granted, which may include the acceleration of vesting,
waiver of forfeiture restrictions, modification of the form of settlement of the
Award, early termination of a performance period, or modification of any other
condition or limitation regarding an award, at any time before or after the
Incentive Award becomes fully vested but prior to actual payment, but at all
times subject to Section 6 for Detrimental Conduct. As a holder of Performance
Stock Units, the Grantee has the rights of a general unsecured creditor of the
Company unless and until the Performance Stock Units are converted to Shares
upon vesting and transferred to Grantee, as set forth herein.
2.    Transfer Restrictions. Grantee shall not sell, assign, transfer, exchange,
pledge, encumber, gift, devise, hypothecate or otherwise dispose of
(collectively, “Transfer”) any Performance Stock Units granted hereunder. Any
purported Transfer of Performance Stock Units in breach of this Agreement shall
be void and ineffective, and shall not operate to Transfer any interest or title
to the purported transferee.
3.    Vesting of Performance Stock Units.
(a)    Performance Period. For purposes of this Agreement, the performance
period is the three-year period that begins on March 20, 2019 and ends on March
21, 2022 (the “Performance Period”). Subject to the terms and conditions of this
Agreement, the Performance Stock Units shall vest and become payable to Grantee
at the end of the Performance Period, provided that (i) Grantee is still an
Employee at that time and has continuously been an Employee since the Grant Date
(the “Service Requirement”) and (ii) the Board, or a duly authorized committee
thereof, has certified in writing that the performance criterion established for
the Performance Period as described below (the “Performance Criterion”) has been
achieved. All Performance Stock Units that do not become vested during or at the
end of the Performance Period shall be forfeited. The Board, in its discretion,
may adjust the Performance Criterion to recognize special or non-recurring
situations or circumstances with respect to the Company or any other company in
the Peer Group for any year during the Performance Period arising from the
acquisition or disposition of assets, costs associated with exit or disposal
activities or material impairments. There are two Performance Criterion that
have been established for the Performance Stock Units awarded under this
Agreement, as described in subsections (b) and (c) below.
(b)    RTSR. The first Performance Criterion is the Company’s Relative Total
Shareholder Return (“RTSR”) as defined in Exhibit A to this Agreement (the “RTSR
Criterion”). The Company’s RTSR is compared to the RTSR of each of the peer
group companies, as listed on Exhibit A to this Agreement (each a “Peer Company”
and as a group, the “Peer Group”), as of the end of each calendar year within
the Performance Period to determine where the Company ranks when compared to the
Peer Group. The RTSR Criterion is one-hundred percent (100%) of the total
weighting for fifty percent (50%) of the Performance Stock Units awarded under
this Agreement.
(c)    Absolute RNGR Stock Price. The second Performance Criterion is the
Absolute Total Shareholder Return (the “Absolute TSR”) as defined in Exhibit A
to this Agreement (the “Absolute TSR Criterion”). The Company’s Absolute TSR
will be measured from a base stock price of seven dollars and eighty cents per
share ($7.80/share, the “Base Price”), and such Base Price will be compared with
the price per share on the last day of trading during the Performance Period to
determine the payout. The Absolute TSR Criterion is one-hundred percent (100%)
of the total weighting for fifty percent (50%) of the Performance Stock Units
awarded under this Agreement.
(d)    Changes in Peer Group. When calculating RTSR for the Performance Period
for the Company and the Peer Group, (i) the performance of a company in the Peer
Group will not be used in calculating the RTSR of that member of the Peer Group
if the company is not publicly traded (i.e., has no ticker symbol) at the end of
the Performance Period; (ii) the performance of any company in the Peer Group
that becomes bankrupt during the Performance Period will be included in the
calculation of Peer Group performance even if it has no ticker symbol at the end
of the measurement period; (iii) the performance of the surviving entities will
be used in the event there is a combination of any of the Peer Group companies
during the measurement period; and (iv) in the event that a company in the Peer
Group becomes disqualified as a Peer Company under this subsection (d), then a
company from the listing of “Alternate Bench Peer Companies” identified on
Exhibit A will be added to the Peer Group during the Performance Period.
Notwithstanding the foregoing provisions of this subsection (d), the Board may
disregard any of these guidelines when evaluating changes in the membership of
the Peer Group during the Performance Period in any particular situation, as it
deems reasonable in the exercise of its discretion.
(e)    Ranking of Company as Compared to the Peer Group for Purposes of the RTSR
Criterion. The Board will rank the Company’s performance against the RTSR
Criterion within the Peer Group (set forth on Exhibit A) as of December 31,
2021, and apply the award multiplier from the following table:
Relative TSR Performance
Relative TSR Performance Rank
Percentile
Ranking
Award
Payout
Payout vs.
Target
1
100%
Maximum
200%
2
90%
 
180%
3
80%
 
160%
4
70%
Stretch
140%
5
60%
 
120%
6
50%
Target
100%
7
40%
 
75%
8
30%
Threshold
50%
9
20%
 
0%
10
10%
 
0%

Should the stock price fall to $6.63 per share or less (a price that is 15%
below the closing stock price of $7.80 on the day the Grant was authorized by
the Board), then the maximum payout available is the Target Level of 100%,
regardless of relative rank.
(f)    Determination of Payout for Purposes of the Absolute TSR Criterion. The
Board will rank the Company’s performance against the Absolute TSR Criterion as
of December 31, 2021, and apply the award multiplier from the following table:
Absolute TSR
Stock Price Growth
Award Payout
Payout vs. Target
75%
Maximum
200%
69%
 
175%
63%
 
150%
56%
 
125%
50%
Target
100%
37%
 
75%
23%
 
50%
10%
Threshold
25%

4.    Termination of Employment. If Grantee’s Employment is voluntarily or
involuntarily terminated during the Performance Period, then Grantee shall
immediately forfeit the outstanding Performance Stock Units, except as provided
below in this Section 4. Upon the forfeiture of any Performance Stock Units
hereunder, the Grantee shall cease to have any rights in connection with such
Performance Stock Units as of the date of forfeiture.
(a)    Termination of Employment. Except as provided in Section 4(c), if the
Grantee’s Employment is terminated for any reason, other than due to death or
Disability during the Performance Period, any non-vested Performance Stock Units
at the time of such termination shall automatically expire and terminate and no
further vesting shall occur after the termination of Employment date. In such
event, the Grantee will receive no payment for unvested Performance Stock Units.
(b)    Disability or Death. Upon termination of Grantee’s Employment as the
result of Grantee’s Disability (as defined below) or death during the
Performance Period, then all of the outstanding Performance Stock Units shall
become 100% vested on such date at the 1.0 multiplier award level. For purposes
of this Agreement, “Disability” means (i) a disability that entitles the Grantee
to benefits under the Company’s long-term disability plan, as may be in effect
from time to time, as determined by the plan administrator of the long-term
disability plan or (ii) a disability whereby the Grantee is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.
(c)    Change in Control. If there is a Change in Control of the Company (as
defined in the Plan) during the Performance Period, then in the event of the
Grantee’s Involuntary Termination Without Cause (as defined below) within two
(2) years following the effective date of the Change in Control and during the
same Performance Period, all the outstanding Performance Stock Units shall
automatically become 100% vested on the Grantee’s termination of Employment date
at the 1.0 multiplier award level.
(d)    For purposes of this Agreement, “Involuntary Termination Without Cause”
means the Employment of Grantee is involuntarily terminated by the Company (or
by any successor to the Company) for any reason, including, without limitation,
as the result of a Change in Control, except due to death, Disability or Cause;
provided, that in the event of a dispute regarding whether Employment was
terminated voluntarily or involuntarily, or with or without Cause, such dispute
will be resolved by the Board, in good faith, in the exercise of its discretion.
5.    Payment for Performance Stock Units. Payment for the vested Performance
Stock Units subject to this Agreement shall be made to the Grantee as soon as
practicable following the time such Performance Stock Units become vested in
accordance with Section 3 or Section 4 prior to their expiration, but not
earlier than thirty (30) days, and not later than ninety (90) days following the
date of such vesting event. The number of Performance Stock Units that vest and
are payable hereunder shall be determined by the Board, in its discretion, in
accordance with the Payout Schedule in Section 3.
The number of Shares payable to the Grantee pursuant to this Agreement shall be
an amount equal to the number of vested Performance Stock Units multiplied by
the award multiplier for the level of achievement of the Performance Criterion
determined in Section 3(d). The maximum payout for each Performance Stock Unit
is two (2.0) Shares because the maximum award multiplier on the Payout Schedule
is 2.00.
Any amount paid in respect of the vested Performance Stock Units shall be
payable in Class A Common Stock Shares. Prior to any payments under this
Agreement, the Board shall certify in writing, by resolution or otherwise, the
amount to be paid in respect of the Performance Stock Units as a result of the
achievement of the Performance Criterion.
Any Shares delivered to or on behalf of Grantee in respect of vested Performance
Stock Units shall be subject to any further transfer or other restrictions as
may be required by securities law or other applicable law, as determined by the
Company.
6.    Detrimental Conduct. In the event that the Board should determine, in its
sole and absolute discretion, that, during Employment or within two (2) years
following Employment termination for any reason, the Grantee engaged in
Detrimental Conduct (as defined below), the Board may, in its sole and absolute
discretion, if Shares have previously been transferred to the Grantee pursuant
to Section 5 upon vesting of his Performance Stock Units, direct the Company to
send a notice of recapture (a “Recapture Notice”) to such Grantee. Within ten
(10) days after receiving a Recapture Notice from the Company, the Grantee will
deliver to the Company either (i) the actual number of Shares that were
transferred to the Grantee upon vesting of Performance Stock Units or (ii) a
cash equivalent payment in an amount equal to the Fair Market Value of such
Shares at the time when transferred to the Grantee, unless the Recapture Notice
demands repayment of a lesser sum. All repayments hereunder shall be net of the
taxes that were withheld by the Company when the Shares were originally
transferred to Grantee following vesting of the Performance Stock Units pursuant
to Section 5. For purposes of this Agreement, a Grantee has committed
“Detrimental Conduct” if the Grantee (a) violated a confidentiality,
non-solicitation, non-competition or similar restrictive covenant between the
Company or one of its Affiliates and such Grantee, including violation of a
Company policy relating to such matters, or (b) engaged in willful fraud that
causes harm to the Company or one of its Affiliates or that is intended to
manipulate the performance results of any Incentive Award, including, without
limitation, any material breach of fiduciary duty, embezzlement or similar
conduct that results in a restatement of the Company’s financial statements.
7.    Grantee’s Representations. Notwithstanding any provision hereof to the
contrary, the Grantee hereby agrees and represents that Grantee will not acquire
any Shares, and that the Company will not be obligated to issue any Shares to
the Grantee hereunder, if the issuance of such Shares constitutes a violation by
the Grantee or the Company of any law or regulation of any governmental
authority. Any determination in this regard that is made by the Board, in good
faith, shall be final and binding. The rights and obligations of the Company and
the Grantee are subject to all applicable laws and regulations.
8.    Tax Withholding. To the extent that the receipt of the payment of Shares
hereunder results in compensation income to Grantee for federal, state or local
income tax purposes, Grantee shall deliver to Company at such time the sum that
the Company requires to meet its tax withholding obligations under applicable
law or regulation, and, if Grantee fails to do so, Company is authorized to (a)
withhold from any cash or other remuneration (including any Shares), then or
thereafter payable to Grantee, any tax required to be withheld; or (b) sell such
number of Shares as is appropriate to satisfy such tax withholding requirements
before transferring the resulting net number of Shares to Grantee in
satisfaction of its obligations under this Agreement.
9.    Independent Legal and Tax Advice. The Grantee acknowledges that (a) the
Company is not providing any legal or tax advice to Grantee, and (b) the Company
has advised the Grantee to obtain independent legal and tax advice regarding
this Agreement and any payment hereunder.
10.    No Rights in Shares. The Grantee shall have no rights as a stockholder in
respect of any Shares, unless and until the Grantee becomes the record holder of
such Shares on the Company’s records.
11.    Conflicts with Plan, Correction of Errors, and Grantee’s Consent. In the
event that any provision of this Agreement conflicts in any way with a provision
of the Plan, such provisions shall be reconciled, or such discrepancy shall be
resolved, by the Board in the exercise of its discretion. In the event that, due
to administrative error, this Agreement does not accurately reflect the
Performance Stock Units properly granted to the Grantee, the Board reserves the
right to cancel any erroneous document and, if appropriate, to replace the
cancelled document with a corrected document. All determinations and
computations under this Agreement shall be made by the Board (or its authorized
delegate or a duly authorize committee of the Board) in its discretion as
exercised in good faith.
This Agreement and any award of Performance Stock Units or payment hereunder are
intended to comply with or be exempt from Section 409A of the Internal Revenue
Code and shall be interpreted accordingly. Accordingly, Grantee consents to such
amendment of this Agreement as the Board may reasonably make in furtherance of
such intention, and the Company shall promptly provide, or make available, to
Grantee a copy of any such amendment.
12.    Miscellaneous.
(a)    No Fractional Shares. All provisions of this Agreement concern whole
Shares. If the application of any provision hereunder would yield a fractional
Share, such fractional Share shall be rounded down to the next whole Share if it
is less than 0.5 and rounded up to the next whole Share if it is 0.5 or more.
(b)    Transferability of Performance Stock Units. The Performance Stock Units
are transferable only to the extent permitted under the Plan at the time of
transfer (i) by will or by the laws of descent and distribution, or (ii) by a
domestic relations order in such form as is acceptable to the Company. No right
or benefit hereunder shall in any manner be liable for or subject to any debts,
contracts, liabilities, obligations or torts of the Grantee or any permitted
transferee thereof.
(c)    Not an Employment Agreement. This Agreement is not an employment
agreement, and no provision of this Agreement shall be construed or interpreted
to create any Employment relationship between Grantee and the Company for any
time period. The Employment of Grantee with the Company shall be subject to
termination to the same extent as if this Agreement did not exist.
(d)    Notices. Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal in-hand delivery, by telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at its then current main corporate address, and to
Grantee at the address indicated on the Company’s records, or at such other
address and number as a party has last previously designated by written notice
given to the other party in the manner hereinabove set forth. Notices shall be
deemed given when received, if sent by facsimile means (confirmation of such
receipt by confirmed facsimile transmission being deemed receipt of
communications sent by facsimile means); and when delivered and receipted for
(or upon the date of attempted delivery where delivery is refused), if
hand-delivered, sent by courier or delivery service, or sent by certified or
registered mail, return receipt requested.
(e)    Amendment, Termination and Waiver. This Agreement may be amended,
modified, terminated or superseded only by written instrument executed by or on
behalf of the Grantee and the Company (by action of the Board, its delegate or a
duly authorized committee of the Board). Any waiver of the terms or conditions
hereof shall be made only by a written instrument executed and delivered by the
party waiving compliance. Any waiver granted by the Company shall be effective
only if executed and delivered by a duly authorized executive officer of the
Company other than Grantee. The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner affect the right
to enforce the same. No waiver by any party of any term or condition herein, or
the breach thereof, in one or more instances shall be deemed to be, or construed
as, a further or continuing waiver of any such condition or breach or a waiver
of any other condition or the breach of any other term or condition.
(f)    No Guarantee of Tax or Other Consequences. The Company makes no
commitment or guarantee that any tax treatment will apply or be available to the
Grantee or any other person. The Grantee has been advised, and provided with
ample opportunity, to obtain independent legal and tax advice regarding this
Agreement.
(g)    Governing Law and Severability. This Agreement shall be governed by the
laws of the State of Texas without regard to its conflicts of law provisions,
except as preempted by controlling federal law. The invalidity of any provision
of this Agreement shall not affect any other provision hereof or of the Plan,
which shall remain in full force and effect.
(h)    Successors and Assigns. This Agreement shall bind, be enforceable by, and
inure to the benefit of, the Company and Grantee and any permitted successors
and assigns under the Plan.
[Signature page follows.]



IN WITNESS WHEREOF, this Agreement is hereby approved and executed as of the
date first written above.


RANGER ENERGY SERVICES, INC.
 
 
 
 
 
_________________________________
_________________________
Name:
Date of Signature
Title:
 
 
 






 
 
 
_________________________________
_________________________
Name:
Date of Signature






EXHIBIT A
Performance Criterion and Peer Companies
1.     RTSR. RTSR is the Performance Criterion applicable to 50% of the
Performance Stock Units and is determined by dividing (1) the sum of (a) the
cumulative amount of the dividends of the Company or the Peer Company, as
applicable, for the applicable period assuming same-day reinvestment into the
corporation’s common stock on the ex-dividend date and (b) the share price of
such corporation at the end of the applicable period minus the share price at
the beginning of the applicable period, by (2) the share price at the beginning
of the applicable period. The RTSR for each Peer Company in the Peer Group will
be calculated over the applicable period, and then compared with the identical
calculation for the Company. The Company’s RTSR is a Performance Criterion that
is compared to each Peer Company’s RTSR for the applicable period.
2.    Absolute TSR. Absolute TSR is the Performance Criterion applicable to the
balance of the Performance Stock Units, and is determined by subtracting the
Base Price of $7.80 per share from the closing price on the last day of trading
during the applicable period. This difference will then be divided by the Base
Price of $7.80 per share and multiplied by 100 to determine the Absolute TSR as
a percent of growth in the stock price over the applicable period. The Company’s
Absolute TSR is a Performance Criterion that will not be compared to similar
Peer Company performance over the applicable period.
3.     Peer Companies and Peer Group. The following Peer Companies comprise the
Peer Group to which the Company’s RTSR performance will be compared for the
Performance Period:


1.    TUSK        Mammoth Energy Services, Inc.
2.    WTTR        Select Energy Services, Inc.
3.    BAS        Basic Energy Services, Inc.
4.    NINE        Nine Energy Services, Inc.
5.    PES        Pioneer Energy Services Corp.
6.    KEG        Key Energy Services, Inc.
7.    PKD        Parker Drilling Company
8.    FTK        Flotek Industries, Inc.
9.    ICD        Independence Contract Drilling, Inc.


Should any Peer Company listed above become disqualified during the Performance
Period under Section 3(d) of the Agreement, then the Board will replace such
disqualified Peer Company with any one of the following Alternate Bench Peer
Companies:
            
1.
PTEN         Patterson-UTI Energy, Inc.

2.
ESV        Ensco plc

3.
PD        Precision Drilling Corporation

4.
RDC        Rowan Companies plc

5.
FET        Forum Energy Technologies, Inc.

6.
HLX        Helix Energy Solutions Group, Inc.







1